DLD-169                                                NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 13-1118
                                  ___________

                         JOHN WALTER KULESA, JR.,
                                       Appellant

                                        v.

     SHARON L. REX; MONTGOMERY COUNTY SHERIFF‟S DEPARTMENT;
    PATRICIA E. COONAHAN; THOMAS M. DEL RICCI; ARTHUR R. TILSON;
    THOMAS P. ROGERS; THOMAS C. BRANCA; CAROLYN T. CARLUCCIO;
     WILLIAM J. FURBER, JR.; RICHARD J. HODGSON; MICHAEL R. KEHS;
      PATRICIA A. RANIERI; CHERYL LESLIE; KAREN BAXTER-RANDLE;
     BONNIE O‟KANE; MARK LEVY; RISA V. FERMAN; MINDY A. HARRIS;
                    LYNNE Z. GOLD-BIKIN; BETTY LUPO
                   ____________________________________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D.C. Civil No. 2:12-cv-02248)
                    District Judge: Honorable Stewart Dalzell
                   ____________________________________

                      Submitted for Possible Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  March 21, 2013
             Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                         (Opinion filed: March 29, 2013)
                                   _________

                                    OPINION
                                    _________

PER CURIAM



                                        1
      John Walter Kulesa, Jr., proceeding pro se, appeals from orders of the United States

District Court for the Eastern District of Pennsylvania granting Appellees‟ motions to dismiss,

as well as denying his motion for reconsideration.      There being no substantial question

presented on appeal, we will deny Kulesa‟s motion for summary remand and affirm the

District Court‟s judgment. See 3d Cir. L.A.R 27.4; I.O.P. 10.6.

                                              I.

      Kulesa‟s complaint pursuant to 42 U.S.C. § 1983 arises out of his divorce from

Appellee Sharron Rex. According to Kulesa, Rex used her former judicial position 1 to stall

divorce proceedings so that she could continue to receive coverage under Kulesa‟s health

insurance plan. He further alleges that Rex‟s attorneys, the judicial staff at the Montgomery

County Court of Common Pleas, and staff in the Montgomery County Prothonotary‟s Office

aided Rex in this delay and that several officers from the Montgomery County Sheriff‟s Office

provoked oral arguments with him during court proceedings. The District Court granted

Appellees‟ motions to dismiss Kulesa‟s complaint.         Kulesa filed a timely motion for

reconsideration, which the District Court denied. This appeal followed.

                                              II.

      We have jurisdiction over both the appeal of the order granting Appellees‟ motions to

dismiss and the order denying Kulesa‟s motion for reconsideration pursuant to 28 U.S.C. §

1291. We exercise plenary review over the District Court‟s dismissal order. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2002). To survive dismissal pursuant to Federal Rule of

1
  Rex asserts in her response to Kulesa‟s motion for summary remand that she formerly served
as a custody conciliator, not as a judge, in Montgomery County. The distinction does not
affect our analysis here.
                                              2
Civil Procedure 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true,

to „state a claim to relief that is plausible on its face.‟” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). We review the

denial of the motion for reconsideration for abuse of discretion. See Lazaridis v. Wehmer, 591

F.3d 666, 669 (3d Cir. 2010).

                                              III.

       The District Court properly granted Appellees‟ motions to dismiss. Kulesa failed to

allege how Rex, a private litigant, and Gold-Bikin and Lupo, Rex‟s attorneys, acted under

color of state law so as to deprive him of his civil rights. 2 See Kach v. Hose, 589 F.3d 626,

646 (3d Cir. 2009). Furthermore, Kulesa‟s claims against the Montgomery County Sheriff‟s

Department are treated as claims against Montgomery County itself. Bonenberger v. Plymouth

Twp., 132 F.3d 20, 25 n.4 (3d Cir. 1997). However, his complaint fails to allege that the

officers‟ actions were taken pursuant to a county policy or custom. See Monell v. Dep‟t of

Soc. Serv., 436 U.S. 658, 690-91 (1978).

       We further agree that the judges of the Court of Common Pleas were entitled to judicial

immunity, as none of them acted “in the complete absence of all jurisdiction.” Mireles v.

Waco, 502 U.S. 9, 9 (1991) (per curiam) (citing Stump v. Sparkman, 435 U.S. 349, 356

2
  The District Court did not consider whether Rex, Gold-Bikin, and Lupo, as private parties,
had conspired with state actors so as to be liable under § 1983. See Lugar v. Edmondson Oil
Co., 457 U.S. 922, 937 (1982) (a private party is a “state actor” for § 1983 purposes only
where “he has acted together with or has obtained significant aid from state officials, or
because his conduct is otherwise chargeable to the State”). However, Kulesa‟s complaint falls
far short of permitting us to infer a plausible connection among the defendants such that the
private actions of Rex, Gold-Bikin, and Lupo would constitute “state action.” See Groman v.
Twp. of Manalpan, 47 F.3d 628, 638 (3d Cir. 1995) (“A private action is not converted into
one under color of state law merely by some tenuous connection to state action.”).
                                               3
(1978)). Likewise, the court administrators, the Montgomery County Prothonotary‟s Office

defendants, and Support Master Harris are entitled to quasi-judicial immunity because “their

judgments are „functional[ly] comparab[le]‟ to those of judges—that is, because they, too,

„exercise a discretionary judgment‟ as a part of their function.” Antoine v. Byers & Anderson,

Inc., 508 U.S. 429, 436 (1993) (citations omitted). Kulesa has not plausibly alleged that these

defendants did not act within their discretion, outside the scope of their duties, or contrary to

the direction of a judicial officer. See Gallas v. Supreme Court of Pa., 211 F.3d 760, 772-73

(3d Cir. 2000); Kincaid v. Vail, 969 F.2d 594, 601 (7th Cir. 1992); Lockhart v. Hoenstine, 411

F.2d 455, 460 (3d Cir. 1969). Finally, Montgomery County District Attorney Ferman is

entitled to immunity for her decision to not prosecute Kulesa‟s corruption claim. See Kulwicki

v. Dawson, 969 F.2d 1454, 1463-63 (3d Cir. 1992).

       Kulesa asserts that the District Court should have provided him leave to amend his

complaint. We agree with the District Court that offering leave to amend was not necessary

under the circumstances presented here. See Grayson v. Mayview State Hosp., 293 F.3d 103,

114 (3d Cir. 2002).

       Finally, the District Court did not abuse its discretion in denying Kulesa‟s motion for

reconsideration. A motion for reconsideration “must rely on one of three grounds: (1) an

intervening change in controlling law; (2) the availability of new evidence; or (3) the need to

correct clear error of law or prevent manifest injustice.” Lazaridis, 591 F.3d at 669. Kulesa

did not identify any of these factors in his motion.3


3
 Kulesa‟s motion raised a new argument that Appellees were guilty of violating 18 U.S.C. §
241, which criminalizes the act of conspiring against an individual‟s civil rights, and 18 U.S.C.
                                                 4
                                              IV.

        There being no substantial question presented on appeal, we deny Kulesa‟s motion for

summary remand and will summarily affirm the judgment of the District Court. Murray v.

Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per curiam); see also 3d Cir. L.A.R 27.4; I.O.P.

10.6.




§ 242, which criminalizes the act of depriving someone‟s rights under the color of law.
However, these statutes provide no private right of action for use by a litigant such as Bryant.
See Gonzaga Univ. v. Doe, 536 U.S. 273, 283-84 (2002).
                                               5